        Case 1:18-cv-08250-JSR Document 112 Filed 04/16/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

WINKLEVOSS CAPITAL FUND, LLC,                        :    18-cv-8250 (JSR)

                          Plaintiff                  :
              v.
                                                     :
CHARLES SHREM,
                                                     :
                           Defendant.
------------------------------------------------------x


     NOTICE OF STIPULATED VOLUNTARY DISMISSAL WITH PREJUDICE




                                                          Tyler Meade
                                                          THE MEADE FIRM
                                                          12 Funston Ave., Suite A
                                                          San Francisco, CA 94129
                                                          Telephone: (415) 724-9600
                                                          tyler@meadefirm.com

                                                          Attorneys for Plaintiff
                                                          Winklevoss Capital Fund, LLC
       Case 1:18-cv-08250-JSR Document 112 Filed 04/16/19 Page 2 of 2




       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, it is hereby stipulated

by and among plaintiff Winklevoss Capital Fund, LLC (“WCF”) and defendant Charles

Shrem (“Shrem”), by and through their respective counsel of record, that the entire civil

action be dismissed with prejudice. WCF and Shrem will each bear their own attorneys’ fees

and costs. The case will not be reopened.


Dated: April 16, 2019                               ____/s/Tyler Meade_________________
                                                           Tyler Meade
                                                       THE MEADE FIRM

                                                        Attorneys for Plaintiff
                                                     Winklevoss Capital Fund, LLC




Dated: April 16, 2019                                ___/s/ Brian E. Klein _______________
                                                            Brian E. Klein
                                                       BAKER MARQUART LLP

                                                         Attorneys for Defendant
                                                             Charles Shrem




                                              1
